DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding to the restriction requirement filed 03/04/2021 are persuasive. Hence, the restriction requirement filed 03/04/2021 is now withdrawn. 

Specification
       Content of Specification 
The content of specification is objected to because the instant specification does not follow the standard format as outlined below.

(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings does not show “an adapter” as recited in claim 14 in the broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, the show “an adapter” as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objection as pointed out above (see drawing objection as indicated above as an example).

Claim Objections
Claims 9-16 are objected to because of the following informalities:
In claims 9-16, the term "according to claim 1" should be "according to claim 7" (emphasis added) because claim 1 is method claim.
In claim 16, the terms “a means for connecting the device to the device according to claim 1” should be “a means for connecting the device of high-voltage technology to the device according to claim 7” (emphasis added) because claim 1 is method claim and to avoid redundancy.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the state” and “the steps” in preamble of claim 1 appear for the first time, however, read as though they have already been recited. To overcome this rejection, Examiner suggests that “the state of a transformer oil, comprising the steps of” should be read “a state of a transformer oil, comprising steps of”.

Claim 1 further recites “a reference transformer oil being determined” render the claim indefinite because there is no connection between step of “matching the ascertained characteristic n-dimensional function from step b) with a reference function of corresponding dimension known for transformer oil” with step of “a reference transformer oil being determined”. To overcome this rejection, Examiner suggests that step c) of claim 1 should read “matching the ascertained characteristic n-dimensional function from step b) with a reference function of corresponding dimension known for transformer oil, selecting a reference transformer oil based on the matching”.

Claims 2-16 are also rejected because they are dependent on the rejected claim 1 as set forth above.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the step” in lines 1-2 of claim 2 appear for the first time, however, read as though they have already been recited. To overcome this rejection, Examiner suggests that “the step” should be read “step”.

Claim 3 recites “at least one characteristic physical property of the transformer oil” render the claim indefinite because it is unclear if “at least one characteristic physical property of the transformer oil” is the same or different of “at least one characteristic physical property of the transformer oil” as recited in claim 1.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the density”, “the viscosity”, “the relative and/or absolute amount of an inhibitor” of claims 4 and 10 appear for the first time, however, read as though they have already been recited.

Claims 4 and 10 recite “a mixture” renders the claim unclear because a mixture of what is determined by means of acoustic spectroscopy.

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the characteristic physical property is the speed of sound, the 

Claims 5 and 11 recite “refractive index” render the claim unclear because it can be interpreted in two different ways. Does “refractive index” mean “acoustic refractive index” or “light reflective index”?  

Claims 5 and 11 recite “the relative and/or absolute saturation” and “the loss factor” render the claim unclear. The relative and/or absolute saturation of what? The loss factor of what? 

Claims 5 and 11 recite “the characteristic physical property is the speed of sound, the density, the color, the refractive index, the sound absorption, the temperature, the interfacial tension, the viscosity, the relative and/or absolute saturation, the loss factor, the acid number, the electric constant, the electrical conductivity and/or the concentration of at least one fluid” render the claim indefinite because of “at least one fluid”. Is this the same or different fluid i.e. transformer oil as recited in claims 1 and 7.

Claims 6 and 12 recite “imminence” renders the claim unclear. What exactly constitutes “imminence” of a transformer oil change? What exactly constitutes “imminence” of a transformer oil regeneration? Does “imminence” mean “temperature”, “composition”, “useful life”?

Claim 7 recites “a reference transformer oil being determined” render the claim indefinite because there is no connection between step of “a first analyzing unit for matching the ascertained characteristic n-dimensional function from step b) with a reference function of corresponding dimension known for transformer oil” with step of “a reference transformer oil being determined”. To overcome this rejection, Examiner suggests that step c) of claim 7 should read “a first analyzing unit for matching the ascertained characteristic n-dimensional function from step b) with a reference function of corresponding dimension known for transformer oil, selecting a reference transformer oil based on the matching”.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the second output unit” of claim 8 appear for the first time, however, read as though they have already been recited. Claim 8 further recites “wherein the device additionally comprises an output unit for displaying the ascertainment performed by means of the second output unit” render the claim indefinite because it is unclear if displaying the ascertainment is performed by an output unit or second output unit or both of an output unit and the second output unit. To overcome this rejection, Examiner suggests that “wherein the device additionally comprises an output unit for displaying the ascertainment performed by means of the second output unit” should be read “wherein the device additionally comprises an output unit for displaying the ascertainment”.

Claim 9 recites “at least one characteristic physical property of the transformer oil” render the claim indefinite because it is unclear if “at least one characteristic physical property of the transformer oil” is the same or different of “at least one characteristic physical property of the transformer oil” as recited in claim 7.

	Claim 14 recites “an adapter” render the claim indefinite because it is unclear what exactly constitute “an adapter”. Is “an adapter” AC adapter? Is “an adapter” AC/DC adapter? To overcome this rejection, Examiner suggests that applicant remove term “an adapter” from claim 14.

Claim 16 recites limitations “in particular”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by i.e. "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

In the present instance claim 16 recites the broad recitation “a device of high-voltage technology”, and claim 16 also recites “in particular a transformer, a capacitor, a Petersen coil and/or a switch”, which is the narrower statement of the range/limitation.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Due to 112 issues presenting in claims 1-16, a rejection under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Applicant is invited to review US 20180266996 of Fokow, which generally teaches methods for determining and/or monitoring the breakdown voltage (or state) of a transformer oil, comprising the steps of a) performing an acoustic spectroscopy includes performing an acoustic impedance measurement of the transformer oil to determine time of flight, the amplitude of the transmitted ultrasonic reception signal and the amplitude of the reflected reception signal. Next, acoustic impedance, acoustic attenuation coefficient, sonic transmission speed, density of test material (i.e. transformer oil) ([0022]) can be calculated based on the determined time of flight, the amplitude of the transmitted ultrasonic reception signal and the amplitude of the reflected reception signal. After determining acoustic material parameters of the transformer oil, water content or acidity level can be determined in the transformer oil ([0054-0055]).

Applicant is also invited to review US 20160169839 of Gottlieb, which generally teaches usage of acoustic impedance measurements for determining properties of oil ([0015]).

Applicant is also invited to review US 4364273 of Redding, which generally teaches an ultrasonic detection system comprising, as illustrated in Figures 1-4,  an operating material 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TRUONG D PHAN/Examiner, Art Unit 2856

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861